Amendments
	The claim set filed on 7/20/2022 contains claims identical in scope as those previously presented on 3/22/2022.  No new amendments were presented, see page 1 of Applicant’s response filed 7/20/2022.
Response to Arguments
In summary, Applicant argues that the prior art is not in the same field on endeavor or reasonable pertinent to the problem faced by the inventor.  The Examiner position that the prior art is analogous due to the art all describing “cosmetic/personal care composition” is too simplistic to render the references analogous.  In the instant case Banowski, Fitzgerald, and Bonafos are likewise non- analogous because their problems and approaches to solving the problems are not related to stabilizing and improving the efficacy of retinol.
This is not persuasive as the problems of the prior art need not be related to retinol.  Furthermore, while the characterization of the examiner that the references are “cosmetic/personal care composition” is simplistic, it is proper as the prior art demonstrates that the ingredients to which the Examiner is proposing modification are well-known ingredients in the cosmetic/personal care art.  For example, Kang teaches the use of specific anti-oxidants (BHT and butylated hydroxyanisole) in cosmetics and Fitzgerald also teaches cosmetics (anti-perspirant) which comprise as antioxidants BHT and pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate, thus a skilled artisan would understand that these agents are serving the same purpose (antioxidants) in cosmetics/personal care composition, and substitution is obvious, the references are clearly analogous.
Applicant argues that there is no reason to carry out the multiple selections needed to derive what is claimed absent hindsight.
This is not persuasive as a specific motivation or reasoning is provided for each of the modification proposed by the Examiner.  Regarding modifications 1 and 2, on page 12 of Applicant’s response, the Examiner provides teachings showing that in the field of cosmetics EDTA and trisodium ethylenediamine disuccinate are art recognized equivalent chelating agents and BHT and pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate are art recognized equivalent antioxidant, in view of these teachings the substitution of BHT for pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate and the substitution of EDTA for trisodium ethylenediamine disuccinate is prima facie obvious.  While Applicant remarks that Kang highlights the imitations and drawback associated with anti-oxidants, it is noted that Kang only mentioned this as a consequence of excessive use, therefore the use of anti-oxidants (either  BHT or pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate as taight by Fitzgerald) in the amounts taught by Kang to be suitable for use would not be a problem as Kang teaches those amounts to be suitable for use.  Applicant’s arguments regarding the Banowski reference teaching a different purpose for using chelating agents, does not teach away from using chelating agents in Kang as Kang specifically teaches that chelating agents can be used and the use of an art recognized equivalent chelating agent in the composition of Kang is obvious.
Regarding modification 3, the office action states “One of ordinary skill in the art would have also been motivated to add a thickening agents to control the desired fluidity of the emulsion and would recognize that sodium polyacrylate could be used instead of the taught carboxyvinyl polymer as these are taught to be art recognized equivalent thickening agents,” thus the examiner not only provides the exemplary rational of “simple substitution” but also provides a specific motivation to use a thickening agents (i.e. to control the desired fluidity of the emulsion). While Kang does not use the word “thickening agent”  and a need for adjusting viscosity, Kang clearly teaches the use of carboxyvinyl polymer which is known in the art to be a thickening agent and the prior art also teaches the importance of controlling the fluidity of the composition, especially in O/W emulsion cosmetic compositions.
Regarding modification 4, this flows naturally from the teachings of the prior art as Kang teaches 0.05% EDTA and 0.12% carboxyvinyl polymer and the rejection relies of substitution of functional equivalents which results in a composition comprising 0.05% trisodium ethylenediamine disuccinate and .12% sodium polyacrylate, which results in a weight ratio of 1:2.4 which falls within the claimed range and is thus prima facie obvious.  Applicants remarks that the art doesn’t show the ratio to be a result effective ratio and cannot be based on optimization, is not persuasive as the rejection is not based on optimization, but overlapping ranges as the prior art makes obvious a composition comprising both of these ingredients and they are used in a ratio that overlaps with the claimed ranges and overlapping ranges are prima facie obvious absent criticality.
Regarding modification 5, Kang teaches that the oil phase comprises essentially 0.1-10% fatty alcohol and 0.1-10% cholesterol, thus clearly embracing amounts of oil ranging from 0.5-8%.  While Kang also teaches that fatty alcohols can be included in the oil phase, these are not required embodiments by the claims.  As demonstrated by Kang’s claims the only required oil components are 0.1-10% fatty alcohol and 0.1-10% cholesterol, any other oil ingredients are optional and not required.
In summary, on pages 14-15, Applicant argues that the art does not suggest combining all the claimed elements and this is evident based on the rejection's "reasoning" for carrying out the modification, which are untethered to the teachings of the references.
This is not persuasive for the reasons discussed above, where the examiner has provided specific motivation and expectation of success for all the proposed changes.
Applicant remarks that the rejection does not properly account for the claimed stability and notes that the claimed stability is a feature of a combination of ingredients and their interactions with one another, which is not described in a single reference.
This is not persuasive as the prior art makes obvious the claimed combination of ingredients, even claim 20 which recites “consisting of” language, in the claimed amounts and there is no evidence the composition made obvious by the prior art would not have the expected properties or evidence showing said properties to be unexpected.  Applicants have provided no data comparing the instant invention to the closest prior art, Kang. While Applicant is correct in stating that the claimed composition does not exist in the prior art, said hypothetical composition is still obvious over the prior art.
The prior art makes obvious the structural limitations of claim 1 and 20, therefore the composition claimed and the composition made obvious by the prior art are expected to have the same properties absent evidence to the contrary.  Furthermore, it is noted that Kang teaches stable retinol composition and the instant specification demonstrates that a composition consisting of the claimed ingredients in the claimed amounts provides the claimed stability and retinol retention.
Applicant remarks that one of ordinary skill would not expect to successfully stabilize retinol based on the state of the art at the time.
This is not persuasive as Kang teaches stabilized retinol and there is no evidence that the changes proposed by the Examiner would affect the stability of the retinol.
Applicant remarks that the data in the instant specification shows the unpredictability and difficulty associated with stabilizing retinol in cosmetic compositions, especially in cosmetic composition containing a small oil phase like the claimed compositions, see Ex. 2.
This is not persuasive as the applicant is not comparing the instant invention to the closest prior art.  The instant invention is compared with commercial products having a low oil phase, minimal oil phase or a larger oil phase, however, the Examples do not define what concentrations correspond to large, minimal or low oil phases, thus it’s unclear if the differences in stability are due to the size of the oil phase or simply the use of different ingredients.
Regarding the 103 rejection in view of  Spaulding, Applicant remarks that Spaulding is non-analogous art and picking elements from it represents further evidence of hindsight.  This is not persuasive as Spaulding is in the same field of endeavor, cosmetics/personal care composition and the thickening agents taught by Spaulding are expected to be successfully able to be used in the composition of Kang absent factual evidence to the contrary. Also the prior art teaches the importance of controlling the fluidity of the composition, especially in O/W emulsion cosmetic compositions.
Regarding the 103 rejection in view of Burke-Colvin and De Poilly, Applicant remarks that selectively picking from Burke-Colvin based on the concept of "known uses and functions" of mattifying agents is not a sufficient reason to incorporate them into the compositions of Kanga, and it represents further evidence of hindsight.  This is not persuasive.  As established by MPEP 2143, it is prima facie obvious to “combine prior art elements according to known methods to yield predictable results.”
Regarding the 103 rejection in view of  Kawada, Applicant remarks that “selectively picking packaging for an unrelated composition is further evidence of hindsight.  This is not persuasive as the Examiner provides a specific motivation/suggestion (place in a glass container such that its appearance can be observed over time in order to evaluate its stability).
Regarding the 103 rejection in view of  Brieva, Applicant remarks that selectively picking specific fatty compounds from Brieva based on the concept of "known uses and functions" of fatty compounds is not a sufficient reason to select the claimed fatty compounds.  This is not persuasive as MPEP 2143 clearly states that the “Simple substitution of one known element for another to obtain predictable results” is an exemplary rational for making a prima facie case of obviousness.
Regarding the 103 rejection in view of  Ershadi, Applicant remarks that selectively picking specific fatty compounds from Ershadi based on the concept of "known uses and functions" of fatty compounds is not a sufficient reason to select the claimed fatty compounds.  This is not persuasive, as the examiner provides a specific motivation/suggestion (add as an emollient to help the skin feel more comfortable and less itchy) to include this component in the formulation of Kang.
Regarding the 103 rejection in view of  Mercier, Applicant remarks that selectively picking specific fatty compounds from Mercier based on the concept of "known uses and functions" of fatty compounds is not a sufficient reason to select the claimed fatty compounds.  This is not persuasive as MPEP 2143 clearly states that the “Simple substitution of one known element for another to obtain predictable results” is an exemplary rational for making a prima facie case of obviousness.
Regarding the 103 over Bajor, Applicant argues that the vast picking and choosing is further evidence of hindsight.  This is not persuasive, as the examiner provides a specific motivation/suggestion (add to cosmetics comprising water to protect them against harmful microorganisms) to include this component in the formulation of Kang which comprises water.
Applicant remarks that the rejection should be withdrawn as it does not articulate a reason for excluding the elements from the composition of Kang (or other references) needed to derive what is claimed.  This is not persuasive, as discussed in the rejection, the prior art makes obvious a composition comprising “0.1% retinol and 0.9% caprylic/capric triglyceride (i.e. 1% Retinol (10%); 0.1-10% of a fatty alcohol, 0.1-10% of cholesterol, 0.05% pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate, 0.05% trisodium ethylenediamine disuccinate, 0.05-3% sodium polyacrylate, 0.5-20% polyglycerol(3)-methylglucose distearate, 15% glycerin, 0.5 hyaluronic acid extract, 1.5% cyclomethicone and water to 100%” and there is no need to remove any necessary components of Kang as all the necessary and required components of Kang fall within the limitations of the instant claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613